Title: To James Madison from John Rodgers, June 1802
From: Rodgers, John
To: Madison, James


					
						Sir.
						City of Baltimore June 1802.
					
					Influenced by a sense of honor, and Duty, I feel myself bound on all occasions, to protect my Country, and its Government; and in Justice, feel its Government bound to protect me, in every Honorable, Laudable, and Lawful pursuit. I therefore, in Equity to both think it proper to acquaint you with, and submit to your Judgment, the unjust, insulting, and Cruel Treatment, wantonly exercised over me, by the present administration, under the Government of the French Republick, in the Island of St. Domingo.
					I have seen so much injustice practised towards American Citizens, that I am not at present, capable of entering into Details, neither do I suppose it necessary to make known more than the Gross part of that which I personally received. I arrived at cape Francois, late in December last; and Sailed from thence, about the 20th of January, to settle some Business in the Windward Islands, but meeting with the French Fleet, on my Passage, I returned again to the Cape, to secure some property, I had left behind me, and which I thought in a precarious situation, owing to the Hostile appearance of the French Fleet; as I immediately conceived, such force would not have been sent, had they not expected opposition. On entering the port, my conjectures were verified, for in Forty Eight Hours after, Hostilities were actually commenced.
					The Evening preceding the night the Cape was Burnt, I lost my passage on Board, in rescuing from the flames, a number of helpless Women, and Children. As soon as I found there was no possibility of getting on Board, and seeing no means, by which I could Effect an Escape; I soon resolved on taking an active part, in doing which, (by Stratagem), saved a number of Houses, and a great quantity of valuable property: in fact, had the Fleet entered so soon as was Expected, I should have saved, or been the cause of saving near half the Town.
					After the Arrival of the Fleet, I was treated, with every mark of Attention; and, altho, an Embargo was Instantly laid; yet, on application to General La: Clerc, I was immediately granted permission to Depart, as soon as I thought proper. This indulgence, I thought, occasioned by the services, I have already mentioned. The civilities I received from Gen. La: Clerc, added to the just claims I had to his friendship, induced me to return immediately to Baltimore, supposing I should have advantages in Trading to St: Domingo, that would not be granted to any other person: accordingly, on my return, I prevailed on my friends, Messrs: Stricker, and Beaty of this place, to load two Vessels, with Provisions; with which, on the 9th March last, I sailed for the Cape, with every reason to expect, that I should make a great voyage, as well for those Gentlemen, as myself; and at the same time, have the thanks of General La: Clerc. However, to my Astonishment, I soon found, that I had been deceived, for shortly after my Arrival, the Cargoes of these Two Vessels, were taken from me, by the Government, at their own prices, without any Security for the payment, and myself, in a short time after, thrown into prison. A Narrative of which, is as follows.
					On the 11th of April Ultimo, the Adjutant of Department, called on me, and after repeating the orders he had received from the Gen: in chief, (which were to arrest me), he desired that I would go with him to the office of Commandant de la place, to which I cheerfully consented; supposing that some unjust report had been circulated, which migh tend to injure me, in my Commercial Interest. I therefore felt pleased supposing, that an Explanation would take place, & that I should have been afforded an opportunity of contradicting, and confuting (any,) and (Every) unjust representation, which might have been circulated, to my prejudice. Here I was deceived, for instead of an Explanation, a Commitment was immediately granted, and without further Ceremony, I was conducted to prison, by a Guard of Soldiers; where, on my arrival, I was informed by the Goalor, that orders had been given him, to consider, and Treat me as a criminal. I consequence, I was conducted to a Cell, much resembling an oven. This place, in Size, was very little more than double that of a large Oven; built entirely of Stone; the Door, with a small Iron Grate over its Top Excepted. There in abode, I found, I succeeded an unhappy wretch, whose body had been conducted to a more peaceable Cell, namely, his Grave, but few Hours previous to my being made his Successor. Yet, in this place, I was not suffered to remain more than about Three Hours, owing, I suppose to General La: Clerc, hearing that my Lodgings, were too Comfortable, or that I appeared too much at my ease.
					After leaving this wretched place, (which I had thought was one of the worst in the Prison,) I was conducted to one still worse—A Dungeon, surrounded by a double Wall, and totally Dark, except what light the Key Hole afforded, which, itself, was so intersected with Wards, as to prevent my telling Night, from Day, untill the Sun got sufficiently high, to diffuse his rays over the high Walls, which surrounded the prison. Added to this, it was the Habitation of Lizards, Spiders, and many obnoxious Insects, peculiar to the Climate. In this situation, I was Kept Four days, and Three nights, on Bread and Water, the latter of which was served in a dirty Copper Can, calculated to Poison, in a very little time the most healthy person. I conceive it unnecessary to mention any thing of the Horrors of such a place, as it is but too evident, how very unfit, a place of the kind is for a Human, being, and consequently how very destructive to his Health, particularly in a West India climate.
					From what motives I do not know—whether from Humanity, or an apprehension, that I could not Exist much longer in this confinement—at length, on the 4th day, the door of my Dungeon was opened; when I found a partner of the wrongs & Injustice I had suffered, standing in the yard—A  Mr. Wm  Davidson  of  Philadelphia, who had been confined in another Dungeon, as long within a few Hours. On seeing Mr: Davidson, I could immediately discover the Effects of the Inhuman Treatment we had received. He was pale, and Languid, from breathing four days, and Three nights, in an Infectious Air, Intolerable Heat, Darkness, and every filth, and dirt, that can be imagined; added to the poisonous Water that was served in the never to be forgotten Monster, in the shape of a Copper Can. By this time, I had so ravenous an appetite, that the getting of something to Alleviate it, was now the first Object; and finding Mr. Davidson no less so, we began Devising a plan to get something to Eat, and with the aid of 25 Dollars, procured a Breakfast, and made an arrangement with a person, (whose name, a promise of secrecy forbids me mentioning,) to furnish us with a little Meat, and Wine, during our Imprisonment. I omit mentioning the price of our subsistence, as we certainly paid for every mouthful. Being denied the previledge of seeing, or even hearing from any of our Friends, the next object was to know what was going forwards out of Doors. Here I was reduced to the necessity of Bleeding, myself, to procure Ink; with which, and the Assistance of Mr. Davidson’s Toothpick, which I converted into a pen, made out to Write a few Lines to one of our Friends, making such enquiries, in relation to matters we wished most to be informed in, and by Stealth, got it conveyed agreeably to our direction, and on the following day, got an Answer conveyed in the same way. We remained in this situation, untill the Morning of the ninth Day, when we were removed to the most remote part of the Prison. Altho a Pallace to what we had been accustomed to before, as we here had the benefit of purer Air, and the previledge of walking in the yard, in day time. About Twelve o’clock, the first night, we had been placed in these our new Lodgings, we were awakened out of our Sleep, by the Ratling of Keys, and Bolts, there being five strong Doors, between us, and Liberty. At length the Goalor entered our Apartment, with two armed negroes, with Bayonetts fixed. I immediately raised up, and desired to know what he wanted. He replied, “nothing,” that he came to make us a visit. But as the intention of the visit had not the wished for effect, it was abandoned, and the usual mode adapted again. The day following, we asked the Goalor to let us have a Raizor, in order that we might Shave; He said, He could not, and signified, if he did, and we cut our throats, that he would be held accountable. I mention the Goalors Visit, and the Raizor, merely to shew what kind of orders he had received. On the 25th of April Ultimo, a Letter Written in the following Words, and without a Signature, was conveyed to us.
					Sours.
					I know well your position, as well as the Danger you are in.  I desire to know what sacrifise you can make. Je crois, I can be of service to you.
					Pretending we did not understand the meaning of this Letter, sent it back again to the writer, and desired that he would call in person.  Accordingly, about an Hour after Dark, a person in disguise, was let into our Room, who desired to know what Sacrafice we could make in  Money, to be liberated,  (being sure of a Fee, and by the way of Extorting a large one,) He mentioned, that there were many of them to share it, and among the number named the very Commandant, who had given our Commitments.  To this unjust proposition, I felt so much Indignation, that I replyed, I would not buy my Liberty, even was I sure, I should Die in prison—that I had been confined without knowing for what, and that I would remain, untill the Government of my Country released me.  Mr: Davidson, choosing to Sacrafice his own feelings, rather than those of a Wife, and Children, promised to give two, or four hundred Dollars; I do not at present recollect which.  However, it was never demanded; the cause of which, is easily conceived.  The above Visitor, altho he was in disguise, I knew him to be Secretary to the Commandant.
					On the morning of the 29th, an officer was sent to conduct us to the quarters of General Hardy, who ordered that we should be conducted to some Vessel in the Harbour, to Sail from thence, in the space of four days, and not to Land again under pain of Death.  Genl: Hardy, when surrounded by his Guard, and knowing me to be in his power, made use of such Scurrilous Abuse, as I feel almost ashamed to repeat, or that providence could have placed me in a situation, where my very Soul sickened, at being Obliged to Brook the Insult.  He said, He knew that I had been their inveterate Enemy, and that I ought to be Shot, or Hung.  To which I only replied, that Sooner, or later, they would be made sensible of the unjust Treatment I had received.  To this, He answered, with a mixture of insult, and contempt, you may now inform your Government, what kind of Treatment you have received from this Administration.  Here my feelings may be more easily imagined, than described.  I now mention a circumstance, which might have had some weight in having me imprisoned.  On the 2nd April ultimo, I met the Harbour Master in the Street, who informed me, that Mr: Clement, commodore, or Commandant of the Port, wished to see me.  I immediately called on Mr: Clement, who, I soon found, had sent for me, with an intention to Insult me—in which, He Shielded himself with the Functions of his Office.  After hearing what remarks he had to make, (all of which were pointed at the Officers of the American Navy,) I called on Gen: Hardy, who, at this time, Commanded at the Cape, informing him of what had passed between us, observing at the same time, that Mr: Clement Bore the same Rank, that I Bor, in the Service of my Country, expecting that Gen: Hardy, as a Man of Honor, would point out a mode of Redress.  However, instead of doing so, He desired that I would inform him in writing, what had passed between us; Accordingly, I wrote him the following Letter.
					To General Hardy
					Commander in Chief of the Northern Department
					Sir,
					On Sunday last, I met the Harbour Master in the Street, who informed me, that Mr: Clement, Commandant of the Port wished to see me.  I immediately Called on Mr: Clement, when the following Conversation took place. “How many Vessels have you here”?  I replyed “Two.”  “You had four when you left the United States”.  I answered, “I had not.”  “Where were those Vessels destined for, when you left the Continent”?  “For this Port,” I replied.  “No, for the Brigands,” said Mr: Clement.  After which, he desired to know, if I had taken the Insurgent.  I said, “I assisted”, and had afterwards commanded her”.  Mr: Clement desired to know, if I was acquainted with the Base, and infamous Treatment, (as he was pleased to Term it,) that the Officers, and Crew of the Berceau, received from those of the Boston, when she captured Her.  I replyed “No”, I had not heard of any such Treatment, that so far as related to my own conduct, there was no part of it, which I felt ashamed of; and that I was too much of a Man, to deny anything that I had done; It was true, that during the Unfortunate difference, between France, and America, I had been their Enemy; But that, so soon as the difference between our Countries had subsided; that I, like the rest of my Countrymen, felt no further malice, or Animosity against them; and desired to know of Mr: Clement, why I was asked those Questions; to which, I received no answer: and I am sorry to be under the necessity of saying, that during the above Conversation, Mr: Clement’s Language bespoke nothing but Insult, and contempt, to my Country, and my own Person, as was testified, by his Attitude, Jesture, and Delivery.  However, I have since learnt, (I conceive) the cause of Mr: Clement’s Extraordinary Conduct; which it is possible, has been occasioned by some Mal representations, made by Mr: Pichon, Genl. Coml. Agent, for the French Republick, in the United States.  Yet, all this could not have authorized him to treat me impolitely, without knowing their Veracity.
					Sir, in order to do away any wrong Impressions, which may have been imposed on you—as I well know Reports, both unfounded, and unjust, and such as would tend to injure me in my Commercial Transactions—have, to my prejudice been circulated.  I dare the man to come forward, who has the audacity to assert, that I have even done any one thing, which, in any way, has been prejudicial to the opperations of your Government; your Army; or Citizens, in any part of my Transactions in this Island.
					When I left this place last, it was by Special permission from his Excellency Genl: La: Clerc; at a moment when no other vessel was permitted to depart, for which I felt, and yet feel myself under obligations to him, as I had no claim to such indulgence, more than any other person.  I therefore, would sooner have thought of Committing the horrid Deed of Suicide, than have done any thing, which would have been an injury to Genl: La: Clerc; his Brother officers, or Soldiers: even had a Fortune presented itself to be Bought by my Ingratitude.
					There can be no greater proofs of the assertion I now make, than the number of American Vessels, that are coming in daily to your Ports, with the produce of their Country.  In fact, I believe, I can venture to Say, that the Representations I made on my arrival in the United States, has saved your Government, a large Sum of money in the price of provisions, by this time.  I have nothing further to add, than, that I wish you to consider me above being your secret Enemy.  I have the honor to be, with high Consideration Sir Your Obdt: Servt:
					
						Jno. Rodgers
					
					
						For the Reasons why I have suspected Mr: Pichon’s endeavouring to Injure me, I refer you to Col: Tobias Lear, our late Gen: Com: Agent for St: Domingo; and in order to save myself the necessity of Justifying my own Conduct, I herein Transcribe a Copy of a Letter, Signed by every Respectable American resident at the Cape.
						To Capt: John Rodgers
						Cape Francois 30th April 1802.
						Sir,
						Your Fellow Citizens, feel deep regret, and Indignation, for the Recent Treatment, you have experienced here, which, they are confident, has been caused, not from any misconduct of your own, but from Base misrepresentations, made to the Capt: General of this Colony.
						In thus Expressing to you, our feelings, we trust you will accept them, as coming Spontaneously from your Countrymen; and trust that you will receive that Redress from Country, which the circumstances of your hard Case Demand.
						To reward you for your past Services, we trust, will be our Countrys first care; for which we add our Prayers, for your personal wellfare.  Accept the assurances of an Affectionate Esteem.
						Signed

						This Letter I received, after I left the Cape.  I have the honor to be, with the utmost Respect, Sir, Your Obdt: Servt:
						
							Jno. Rodgers
						
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
